                 Case 20-50949-CSS             Doc 1        Filed 10/20/20      Page 1 of 12




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                             Chapter 11
Welded Construction, L.P., et al.,
                                                             Case No. 18-12378 (CSS)
                                      Debtors.1              (Jointly Administered)

Welded Construction, L.P.,
                                               Plaintiff,
vs.

Sterling Site Access Solutions, LLC fdba                     Adv. No. Refer to Summons
Sterling Lumber Company, LLC,
                                     Defendant.

    COMPLAINT TO AVOID AND RECOVER TRANSFERS PURSUANT TO 11 U.S.C. §§
     547, 548, AND 550 AND TO DISALLOW CLAIMS PURSUANT TO 11 U.S.C. § 502

         Welded Construction, L.P. (the “Plaintiff”), by and through its undersigned counsel, files

this complaint (the “Complaint”) to avoid and recover transfers against Sterling Site Access

Solutions, LLC fdba Sterling Lumber Company, LLC (the “Defendant”) and to disallow any

claims held by Defendant. In support of this Complaint, Plaintiff alleges upon information and

belief that:

                                             NATURE OF THE CASE

         1.      Plaintiff seeks to avoid and recover from Defendant, or from any other person or

entity for whose benefit the transfers were made, all preferential transfers of property that occurred

during the ninety (90) day period prior to the commencement of the bankruptcy proceedings of

Welded Construction, L.P. and its affiliated debtor and debtor in possession (together, the




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Welded Construction, L.P (5008) and Welded Construction Michigan, LLC (9830).

                                                        1
                     Case 20-50949-CSS               Doc 1       Filed 10/20/20   Page 2 of 12




“Debtors”)2 pursuant to sections 547 and 550 of chapter 11 of title 11 of the United States Code

(the “Bankruptcy Code”). Subject to proof, Plaintiff also seeks to avoid and recover from

Defendant or any other person or entity for whose benefit transfers were made pursuant to sections

548 and 550 of the Bankruptcy Code any transfers that may have been fraudulent conveyances.

           2.        In addition, Plaintiff seeks to disallow, pursuant to sections 502(d) and (j) of the

    Bankruptcy Code, any claim that Defendant has filed or asserted against the Debtors or that has

    been scheduled for Defendant. Plaintiff does not waive but hereby reserves all of its rights to

    object to any such claim for any reason, including, but not limited to, any reason set forth in

    sections 502(a) through (j) of the Bankruptcy Code.

                                           JURISDICTION AND VENUE

           3.        This Court has subject matter jurisdiction over this adversary proceeding, which

    arises under the Bankruptcy Code and arises in and relates to cases under the Bankruptcy Code

    pending in the United States Bankruptcy Court for the District of Delaware (the “Court”),

    captioned In re Welded Construction, L.P., et al., Case No. 18-12378 (CSS), pursuant to 28 U.S.C.

    §§ 157 and 1334(b).

           4.        The statutory and legal predicates for the relief sought herein are sections 502, 547,

    548, and 550 of the Bankruptcy Code and Rules 3007 and 7001 of the Federal Rules of

    Bankruptcy Procedure (the “Bankruptcy Rules”).

           5.        This adversary proceeding is a “core” proceeding to be heard and determined by

    the Court pursuant to 28 U.S.C. § 157(b)(2) and the Court may enter final orders for matters

    contained herein.




2
    The “Debtors” are all entities listed in footnote 1.

                                                             2
                    Case 20-50949-CSS             Doc 1        Filed 10/20/20      Page 3 of 12




           6.       Venue is proper in the District of Delaware pursuant to 28 U.S.C. § 1409.

           7.       Pursuant to Local Bankruptcy Rule 7008-1, Plaintiff states that it does consent to

the entry of final orders or judgments by the Court if it is determined that the Court, absent consent

of the parties, cannot enter final orders or judgments consistent with Article III of the United States

Constitution.

                                      PROCEDURAL BACKGROUND

           8.       On October 22, 2018 (the “Petition Date”), the Debtors each commenced a case by

    filing a voluntary petition for relief in this Court under chapter 11 of the Bankruptcy Code.

           9.       On October 23, 2018, this Court entered an order authorizing the joint

    administration of the chapter 11 cases for procedural purposes pursuant to Bankruptcy Rule

    1015(b). [D.I. 33].3

           10.      On June 25, 2020, this Court entered the Findings of Fact, Conclusions of Law, and

    Order Confirming the Amended Chapter 11 Plan of Welded Construction, L.P. and Welded

    Construction Michigan, LLC (the “Confirmation Order” and “Plan,” respectively). [D.I. 1505].

           11.      The effective date of the Plan (the “Effective Date”) occurred on July 31, 2020.

    [D.I. 1555].

           12.      On the Effective Date, pursuant to Article V, Section 5.1 of the Plan, the Retained

    Causes of Action,4 including actions arising under chapter 5 of the Bankruptcy Code, were

    retained by or vested in the Plaintiff. [D.I. 1505-1].




3
    All docket items referenced are from Case No. 18-12378, under which the Chapter 11 Cases are jointly administered.
4
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Plan and
Confirmation Order.

                                                           3
                   Case 20-50949-CSS         Doc 1       Filed 10/20/20     Page 4 of 12




            13.    Pursuant to Article II, Section 2.3 of the Plan, General Unsecured Claims comprise

    an impaired class of claims and are not expected to be paid in full.

                                             THE PARTIES

            14.    Pursuant to the Plan and the Confirmation Order, Plaintiff is authorized and has

    standing to, among other things, pursue, prosecute, compromise, release, settle, or otherwise

    dispose of this avoidance action.

            15.    Upon information and belief, Defendant was, at all relevant times, a vendor or

    creditor that was a provider of site access solutions to or for the Debtors. Upon further

    information and belief, at all relevant times, Defendant’s principal place of business is located at

    501 E. 151st Street, Phoenix, Illinois 60426. Plaintiff is informed and believes and on that basis

    alleges that Defendant is a limited liability company residing in and subject to the laws of the

    State of Illinois.

                                     FACTUAL BACKGROUND

            16.    As more fully discussed in the Declaration of Frank Pometti in Support of Debtors’

    Chapter 11 Petitions and First-Day Motions5 and the Disclosure Statement,6 as of the Petition

    Date, the Debtors were a mainline pipeline construction contractor headquartered in Perrysburg,

    Ohio.

            17.    Prior to the Petition Date, the Debtors, as a mainline pipeline construction

    contractor, maintained business relationships with various business entities, through which the

    Debtors regularly purchased, sold, received, and/or delivered goods and services.




5
 D.I. 4.
6
 See Amended Disclosure Statement for the Amended Chapter 11 Plan of Welded Construction, L.P. and Welded
Construction Michigan, LLC [D.I. 1344].

                                                     4
              Case 20-50949-CSS           Doc 1       Filed 10/20/20   Page 5 of 12




      18.     As a mainline pipeline construction contractor, the Debtors regularly purchased

goods from various entities including vendors, creditors, suppliers and distributors. The Debtors

also regularly paid for services used to facilitate their business.

      19.     As of the Petition Date, the Debtors issued disbursements to vendors from the

Debtors’ account ending 0247 at Huntington Bank (the “Disbursement Account”).

      20.     The Debtors drew upon the Disbursement Accounts to pay for their operational

costs, including payment to their vendors, suppliers, distributors, and other creditors, including

Defendant.

      21.     During the ninety (90) days before the Petition Date, that is between July 24, 2018

and October 22, 2018 (the “Preference Period”), the Debtors continued to operate their business

affairs, including the transfer of property, either by checks, cashier checks, wire transfers, ACH

transfers, direct deposits or otherwise to various entities.

      22.     Upon information and belief, during the course of their relationship, the Defendant

and one or more of the Debtors entered into agreements, which are evidenced by invoices,

communications and other documents (collectively, the “Agreements”). The Agreements

concerned and related to the goods and/or services provided by Defendant or the debt otherwise

incurred by one or more of the Debtors to the Defendant as described in the “Parties” section of

this Complaint. The details of each of the transfers under the Agreements made during the

Preference Period are set forth on the Statement of Account, which is attached hereto and

incorporated by reference as Exhibit A. Such details include “Invoice Number,” “Invoice Date,”

and “Invoice Amount.”




                                                  5
              Case 20-50949-CSS         Doc 1       Filed 10/20/20   Page 6 of 12




       23.     Defendant conducted business with one or more of the Debtors through and

including the Petition Date pursuant to the Agreements or otherwise held a debt owed by one or

more of the Debtors.

       24.     As identified in the Agreements identified on Exhibit A, one or more of the Debtors

purchased goods and/or services from Defendant.

       25.     Plaintiff has completed an analysis of all readily available information of the

Debtors and is seeking to avoid all of the transfers of an interest of the Debtors’ property made

by the applicable Debtor(s) to Defendant within the Preference Period.

       26.     Plaintiff has determined that one or more of the Debtors made transfer(s) of an

interest of the Debtors’ property to or for the benefit of Defendant during the Preference Period

through payments aggregating to an amount not less than $3,985,813.00 (the “Transfer” or

“Transfers”). The details of each Transfer are set forth on Exhibit A attached hereto and

incorporated by reference. Such details include “Check Number,” “Check Amount,” “Check

Clear Date,” and “Debtor Transferor(s).”

       27.     On or about September 11, 2020, Plaintiff, through counsel, sent a demand letter

(the “Demand Letter”) to Defendant, seeking a return of the Transfer(s). The Demand Letter

indicated the potential statutory defenses available to Defendant pursuant to 11 U.S.C. § 547(c),

and requested that if Defendant had evidence to support any affirmative defenses, it provide this

evidence so Plaintiff could review the same. Plaintiff also performed its own due diligence

evaluation of the reasonably knowable affirmative defenses available to Defendant.

       28.     Based upon Plaintiff’s review of the information, if any, provided by Defendant

prior to filing this Complaint, and after performing its own due diligence evaluation of the

reasonably knowable affirmative defenses to avoidance of the Transfer(s), Plaintiff has determined

                                                6
               Case 20-50949-CSS          Doc 1       Filed 10/20/20   Page 7 of 12




that Plaintiff may avoid some or all of the Transfers, even after taking into account Defendant’s

alleged affirmative defenses.

       29.     During the course of this proceeding, Plaintiff may learn (through discovery or

otherwise) of additional transfers made to Defendant during the Preference Period. It is Plaintiff’s

intention to avoid and recover all transfers made by the Debtors of an interest of the Debtors in

property and to or for the benefit of Defendant or any other transferee. Plaintiff reserves its right

to amend this original Complaint to include: (i) further information regarding the Transfer(s), (ii)

additional transfers, (iii) modifications of and/or revision to Defendant’s name, (iv) additional

defendants, and/or (v) additional causes of action authorized by the Plan, if applicable

(collectively, the “Amendments”), that may become known to Plaintiff at any time during this

adversary proceeding, through formal discovery or otherwise, and for the Amendments to relate

back to this original Complaint.

       30.     Plaintiff acknowledges that some of the Transfers might be subject to defenses

under Bankruptcy Code section 547(c), for which Defendant bears the burden of proof under

Bankruptcy Code section 547(g).

                                         CLAIMS FOR RELIEF

                                             COUNT I
                    (Avoidance of Preference Period Transfers – 11 U.S.C. § 547)

       31.     Plaintiff incorporates all preceding paragraphs as if fully re-alleged herein.

       32.     As more particularly described on Exhibit A attached hereto and incorporated

herein, during the Preference Period, the Debtor(s) identified on Exhibit A made Transfers to or

for the benefit of Defendant in an aggregate amount not less than $3,985,813.00.




                                                  7
               Case 20-50949-CSS          Doc 1       Filed 10/20/20    Page 8 of 12




       33.     Each Transfer was made from the Disbursement Account described supra, and

constituted transfers of an interest in property of the transferring Debtor(s) as identified on Exhibit

A.

       34.     Defendant was a creditor at the time of each Transfer by virtue of supplying the

Debtor(s) identified on Exhibit A goods and/or services identified in this Complaint and in the

Agreements, as more fully set forth on Exhibit A hereto, for which the Debtor(s) identified on

Exhibit A were obligated to pay following delivery in accordance with the Agreements, or by

virtue of otherwise holding a debt owed by one or more of the Debtors.

       35.     Each Transfer was to or for the benefit of a creditor within the meaning of 11 U.S.C.

§ 547(b)(1) because each Transfer either reduced or fully satisfied a debt or debts then owed by

the Debtor(s) identified on Exhibit A to Defendant.

       36.     Each Transfer was made for, or on account of, an antecedent debt or debts owed by

the Debtor(s) identified on Exhibit A to Defendant before such Transfers were made, as asserted

by Defendant and memorialized in the Agreements, each of which constituted a “debt” or “claim”

(as those terms are defined in the Bankruptcy Code) of Defendant prior to being paid by the

transferring Debtor(s) as set forth on Exhibit A hereto.

       37.     Each Transfer was made while the Debtors were insolvent. Plaintiff is entitled to

the presumption of insolvency for each Transfer made during the Preference Period pursuant to 11

U.S.C. § 547(f).

       38.     Each Transfer was made during the Preference Period, as set forth on Exhibit A.

       39.     As a result of each Transfer, Defendant received more than Defendant would have

received if: (i) the Debtors’ cases were under chapter 7 of the Bankruptcy Code; (ii) the Transfers

had not been made; and (iii) Defendant received payments of its debts under the provisions of the

                                                  8
               Case 20-50949-CSS          Doc 1       Filed 10/20/20    Page 9 of 12




Bankruptcy Code. As evidenced by the Debtors’ schedules filed in the applicable underlying

bankruptcy case as well as the proofs of claim that have been received to date, the Debtors’

liabilities exceed their assets to the point that unsecured creditors will not receive a full payout of

their claims from the Debtors’ bankruptcy estates.

       40.     In accordance with the foregoing, each Transfer is avoidable pursuant to 11 U.S.C.

§ 547(b).

                                        COUNT II
              (Avoidance of Fraudulent Conveyances – 11 U.S.C. § 548(a)(1)(B))

       41.     Plaintiff incorporates all preceding paragraphs as if fully re-alleged herein.

       42.     To the extent one or more of the Transfers identified on Exhibit A was not made

on account of an antecedent debt, or was a prepayment for goods and/or services subsequently

received, or was a transfer made by one Debtor without a corresponding transfer into the payment

account by the Debtor incurring the debt, Plaintiff pleads in the alternative that the Debtor(s)

making such transfer(s) did not receive reasonably equivalent value in exchange for such

transfer(s) (the “Potentially Fraudulent Transfers”); and

               A.      The Debtors were insolvent as of the date of the Transfer(s), or became

                       insolvent as a result of the Transfer(s); or

               B.      The Debtors were engaged, or about to engage, in business or a transaction

                       for which any property remaining with the Debtors or for whose benefit the

                       Transfer(s) was made was an unreasonably small capital; or

               C.      The Debtors intended to incur, or believed they would incur, debts beyond

                       their ability to pay upon maturity.

       43.     Based upon the foregoing, the Potentially Fraudulent Transfers are avoidable

pursuant to 11 U.S.C. § 548(a)(1)(B).
                                                  9
               Case 20-50949-CSS         Doc 1    Filed 10/20/20      Page 10 of 12




                                        COUNT III
                      (Recovery of Avoided Transfers – 11 U.S.C. § 550)

       44.     Plaintiff incorporates all preceding paragraphs as if fully re-alleged herein, to the

extent they are not inconsistent with allegations contained in this Count.

       45.     Plaintiff is entitled to avoid the Transfer(s) pursuant to 11 U.S.C. § 547(b) and any

Potentially Fraudulent Transfers pursuant to 11 U.S.C. § 548 (collectively, the “Avoidable

Transfers”).

       46.     Defendant was the initial transferee of the Avoidable Transfer(s) or the immediate

or mediate transferee of such initial transferee or the person for whose benefit the Avoidable

Transfer(s) were made.

       47.     Pursuant to 11 U.S.C.§ 550(a), Plaintiff is entitled to recover from Defendant the

Avoidable Transfer(s), plus interest thereon to the date of payment and the costs of this action.

                                         COUNT IV
                   (Disallowance of all Claims – 11 U.S.C. § 502(d) and (j))

       48.     Plaintiff incorporates all preceding paragraphs as if fully re-alleged herein.

       49.     Defendant is a transferee of transfers avoidable under sections 547 and/or 548 of

the Bankruptcy Code, which property is recoverable under section 550 of the Bankruptcy Code.

       50.     Defendant has not paid the amount of the Avoidable Transfer(s), or turned over

such property, for which Defendant is liable under 11 U.S.C. § 550.

       51.     Pursuant to 11 U.S.C. § 502(d), any and all Claims of Defendant and/or its assignee,

against the Debtors’ chapter 11 estates or Plaintiff must be disallowed until such time as Defendant

pays to Plaintiff an amount equal to the aggregate amount of the Avoidable Transfer(s), plus

interest thereon and costs.




                                                 10
               Case 20-50949-CSS          Doc 1    Filed 10/20/20     Page 11 of 12




       52.      Pursuant to 11 U.S.C. § 502(j), any and all Claims of Defendant, and/or its assignee,

against the Debtors’ chapter 11 estates or Plaintiff previously allowed by the Debtors or by

Plaintiff, must be reconsidered and disallowed until such time as Defendant pays to Plaintiff an

amount equal to the aggregate amount of the Avoidable Transfer(s).

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests that this Court grant him the following relief against

Defendant:

             A. On Plaintiff’s First, Second and Third Claims for Relief, judgment in favor of

                Plaintiff and against Defendant, avoiding all of the Avoidable Transfers and

                directing Defendant to return to Plaintiff the amount of the Avoidable Transfers,

                pursuant to 11 U.S.C. §§ 547(b) and/or 548 and 550(a), plus interest from the date

                of demand at the maximum legal rate and to the fullest extent allowed by applicable

                law, together with the costs and expenses of this action including, without

                limitation, attorneys’ fees;

             B. On Plaintiff’s Fourth Claim for Relief, judgment in favor of Plaintiff and against

                Defendant disallowing any claims held or filed by Defendant against the Plaintiff

                until Defendant returns the Avoidable Transfers to Plaintiff pursuant to 11 U.S.C.

                § 502(d) and (j); and

             C. Granting Plaintiff such other and further relief as this Court may deem just and

                proper.



                            [Remainder of page intentionally left blank]




                                                  11
             Case 20-50949-CSS   Doc 1    Filed 10/20/20   Page 12 of 12




Dated: October 20, 2020
                                 BLANK ROME LLP

                                 By: /s/ Josef W. Mintz
                                 Josef W. Mintz, Esq., DE 5644
                                 Bryan J. Hall, Esq., DE 6285
                                 1201 Market Street, Suite 800
                                 Wilmington, DE 19801
                                 Telephone: (302) 425-6400
                                 mintz@blankrome.com
                                 bhall@blankrome.com

                                 -and-

                                 Joseph L. Steinfeld, Jr., Esq., MN SBN 0266292
                                 Nicholas C. Brown, Esq., NC SBN 38054
                                 ASK LLP
                                 2600 Eagan Woods Drive, Suite 400
                                 St. Paul, MN 55121
                                 Telephone: (651) 289-3867
                                 Fax: (651) 406-9676
                                 Email: nbrown@askllp.com

                                 Counsel for the Post-Effective Date Debtors




                                         12
